Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                 Appellate Court                           Date: 2020.09.08
                                                                           07:31:28 -05'00'



                  In re Estate of Strong, 2020 IL App (3d) 190158



Appellate Court      In re ESTATE OF NATHANIEL STRONG III, Deceased
Caption              (Heidemarie Strong, Petitioner-Appellee, v. Antoinetta Strong,
                     Independent Executor of the Estate of Nathaniel Strong III, Deceased,
                     Respondent-Appellant).



District & No.       Third District
                     No. 3-19-0158



Filed                March 13, 2020



Decision Under       Appeal from the Circuit Court of Will County, No. 17-P-425; the Hon.
Review               J. Jeffrey Allen, Judge, presiding.



Judgment             Affirmed.


Counsel on           Laura Sluis and Colleen Wengler, of Wengler Law Firm, PC, of Joliet,
Appeal               for appellant.

                     Bruce L. Zumstein, of Bonds, Zumstein & Konzelman, P.C., of Joliet,
                     for appellee.



Panel                JUSTICE HOLDRIDGE delivered the judgment of the court, with
                     opinion.
                     Justices O’Brien and Wright concurred in the judgment and opinion.
                                               OPINION

¶1        The claimant, Heidemarie Strong, filed a motion to confirm claim against the estate of her
       husband, Nathaniel Strong III. The circuit court allowed Heidemarie’s claim.

¶2                                              FACTS
¶3         There are two separate trial court proceedings occurring in different counties that are
       relevant in this case: (1) divorce proceedings that Nathaniel initiated in Cook County and
       (2) probate proceedings that Nathaniel’s sister, Antoinetta Strong, initiated in Will County.

¶4                        I. Cook County Dissolution of Marriage Proceedings
¶5         In 1986, Nathaniel married Heidemarie in Ladenburg, Germany, where he was employed.
       Nathaniel lived with Heidemarie in Germany until he returned to the United States in July
       2013. In May 2014, Nathaniel filed a petition for dissolution of marriage against Heidemarie
       in the circuit court of Cook County and issued a summons for service upon Heidemarie.
       Nathaniel secured service by publication, stating that after diligent inquiry, Heidemarie could
       not be found and her last known address was in Germany where they resided together.
       Heidemarie did not respond or appear. In September 2014, the court entered a default judgment
       against Heidemarie.
¶6         In May 2016, Heidemarie filed a motion to vacate the default judgment. While the motion
       to vacate was pending before the circuit court, Nathaniel died on January 19, 2017. In August
       2017, the court granted Heidemarie’s motion to vacate instanter and stated that a formal ruling
       would follow along with a ruling on her petition for fees. On January 29, 2018, the court
       entered an order (hereinafter the Cook County order) assessing $24,959.84 in fees against
       Nathaniel due to concealment and misrepresentations he made to the court in obtaining the
       default judgment against Heidemarie.

¶7                                 II. Will County Probate Proceedings
¶8         On May 23, 2017, while the motion to vacate was pending in Cook County, Antoinetta
       filed a petition to probate Nathaniel’s will in the circuit court of Will County. The will was
       dated January 5, 2015, and made no provisions for Heidemarie. On July 13, 2017, the will was
       admitted into probate and Antoinetta was appointed as the executor.
¶9         On July 26, 2017, Antoinetta published a claim notice advising creditors of the estate that
       they had six months, until January 26, 2018, to file their claims.
¶ 10       On August 16, 2017, Heidemarie filed a motion to terminate independent administration,
       wherein she stated she was an interested person in the estate as “heir/wife-surviving spouse +
       creditor.” Attached to her motion was an e-mail from her divorce counsel stating that her
       petition to vacate the default marriage dissolution judgment in Cook County was granted
       instanter and that a formal ruling would follow along with a ruling on her pending petition for
       fees.
¶ 11       On October 25, 2017, Heidemarie filed a motion to amend the order declaring heirship,
       again noting that her motion to vacate the default marriage dissolution judgment was granted
       in Cook County and she was to be considered a surviving spouse for inheritance purposes.
¶ 12       On January 26, 2018, the claim period for creditors of the estate expired.

                                                  -2-
¶ 13        On February 8, 2018, Heidemarie’s counsel forwarded a copy of the Cook County order to
       Antoinetta’s counsel that assessed $24,959.84 against Nathaniel.
¶ 14        On September 25, 2018, Heidemarie filed a motion to confirm her claim for the fees
       awarded to her in the marriage dissolution action. Antoinetta argued that Heidemarie’s claim
       fell outside of the six-month claim period established by its publication notice to creditors,
       which expired on January 26, 2018, and that the estate had no prior notice of the claim.
¶ 15        On February 28, 2019, following a hearing on Heidemarie’s motion to confirm claim, the
       circuit court entered an order finding that the Cook County order assessing $24,959.84 in fees
       and costs against Nathaniel was a valid claim against the estate. The court rejected Antoinetta’s
       argument based on the publication period and reasoned that the claim was not untimely because
       it did not arise until after the publication period expired.
¶ 16        On March 25, 2019, Antoinetta filed her notice of appeal.

¶ 17                                             ANALYSIS
¶ 18       On appeal, Antoinetta argues that the circuit court’s order allowing the Cook County order
       as a valid claim against the estate was erroneous because (1) it fell outside of the six-month
       claim period, (2) it failed to state sufficient information, and (3) Heidemarie did not submit a
       “claim not due.” Heidemarie argues the court’s order was proper.
¶ 19       The Probate Act of 1975 (Probate Act) (755 ILCS 5/1-1 et seq. (West 2016)) provides that
       creditors of a decedent may file a claim against the decedent’s estate once an executor or
       administrator is appointed and the estate is opened. Id. § 18-1. Such a claim may be filed with
       the estate representative or the court or both. Id. § 18-1(a). “Every claim filed must be in
       writing and state sufficient information to notify the representative of the nature of the claim
       or other relief sought.” Id. § 18-2. However, “[t]echnical legal form is not required in
       presentation of a claim against an estate, and proceedings in probate court for the allowance of
       claims are not governed by the technical rules which apply to a formal suit at law.” In re Estate
       of Wagler, 217 Ill. App. 3d 526, 529 (1991); see In re Estate of Krpan, 2013 IL App (2d)
       121424, ¶ 19 (a claim is not a pleading and does not need to be well-pled as our rules of civil
       procedure would normally demand); Craig v. Zink, 2016 IL App (4th) 150939, ¶ 28 (a claim
       against an estate does not have to present a formal, legal claim). Although the form and
       substance necessary to present a claim is relaxed, the time to file a claim is not. In re Estate of
       Parker, 2011 IL App (1st) 102871, ¶ 58. If the claim is not filed within the time period
       prescribed the by the Probate Act, the claim is barred. Id.
¶ 20       Once a claim is sufficiently and timely filed, the circuit court may allow it, set it for trial,
       continue it, or dismiss it. 755 ILCS 5/18-7(a) (West 2016). The court has “wide latitude in
       allowing claims or requiring proof of claims.” In re Estate of Andernovics, 197 Ill. 2d 500, 507
       (2001). However, “claims against an estate should be scrutinized with care and should not be
       allowed except on clear proof.” Id. at 508-09. The claimant has the burden to prove a claim by
       a preponderance of the evidence. In re Estate of Bozarth, 2014 IL App (4th) 130309, ¶ 30.
       Where the trial court’s allowance or denial of a claim turns on the court’s findings of fact, we
       will only reverse that decision if those findings are against the manifest weight of the evidence.
       See id. ¶ 31. However, if the court’s decision is based on whether the claim was timely, our
       review is de novo. Water Tower Nursing & Home Care, Inc. v. Estate of Weil, 2013 IL App
       (1st) 122681, ¶ 9.


                                                    -3-
¶ 21        Antoinetta’s arguments oppose the Cook County order as a valid claim for the above
       argued reasons. Supra ¶ 18. However, based on the record before us, we find that Heidemarie
       properly submitted her claim to the court much earlier on August 17, 2017, as it was contained
       in her motion to terminate independent administration.
¶ 22        In Heidemarie’s motion to terminate independent administration, she identified herself as
       “heir/wife-surviving spouse + creditor.” Attached to her motion was an e-mail from her divorce
       counsel stating that her petition to vacate the default marriage dissolution judgment in Cook
       County was granted instanter and that a formal ruling would follow along with a ruling on her
       pending petition for fees. Heidemarie’s identification as a “creditor,” along with information
       about her pending petition for fees against Nathaniel in the dissolution of marriage
       proceedings, was notice of a claim not due against the estate. As the rules for presenting a
       claim are relaxed in terms of form and substance, we find that the information contained in
       Heidemarie’s August 17, 2017, motion was sufficient to notify the estate of her claim. See 755
       ILCS 5/18-2, 18-4 (West 2016). Further, Heidemarie provided notice of her claim on August
       17, 2017, which was within the six-month publication period (July 26, 2017, to January 26,
       2018). Id. §§ 18-3(a), 18-12(a)(1) (notice by publication under section 18-3(a) requires the
       claimant to file a claim on or before the date stated in the notice).
¶ 23        We also make note of the February 8, 2018, letter sent by Heidemarie’s counsel to
       Antoinetta’s counsel, which contained the Cook County order detailing the amount due to
       Heidemarie. Although the Cook County order was not entered until after the claim period
       expired, Antoinetta was on notice during the claim period that Heidemarie’s petition for fees
       remained pending in the dissolution proceeding. This February 8 letter to the estate followed
       up with Heidemarie’s prior claimed position as a “creditor” and provided the estate with the
       final details of her claim, namely the amount due and the court’s basis for assessing fees against
       Nathaniel, when the information became available. For the foregoing reasons, the circuit court
       did not err as a matter of law when it confirmed Heidemarie’s claim against Nathaniel’s estate.
¶ 24        As a final matter, Heidemarie argues that this court should direct the trial court to disallow
       any charges against the estate for Antoinetta’s costs and attorney fees relating to this appeal.
       However, we decline Heidemarie’s request. This court is a court of review, and the trial court
       is tasked with first deciding whether such charges against an estate are appropriate. See In re
       Estate of Bitoy, 395 Ill. App. 3d 262 (2009).

¶ 25                                        CONCLUSION
¶ 26      For the foregoing reasons, the judgment of the circuit court of Will County is affirmed.

¶ 27      Affirmed.




                                                    -4-